NOTICE OF ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The instant application has been granted expedited examination through the Patent Prosecution Highway Pilot Program (See petition decision of 05/26/2021).  Claims 1-7 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/RU2019/000525 filed 26 July 2019 which claims benefit of foreign priority document RU 2018131705 filed 04 September 2018 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 March 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Dr. Nadya Reingand on 25 August 2021.
The application has been amended as follows: 
In the Claims:
1. (Currently amended) A gene therapy DNA vector GDTT1.8NAS12 comprising a 2591-bp circular double-stranded DNA molecule comprising nucleotide sequence SEQ ID NO: 1, wherein said GDTT1.8NAS12 vector is capable of [[an]] autonomous replication in Escherichia coli cells and consisting of following structural     elements: a promoter region of EF1A human elongation factor with its own enhancer located in a first intron of the gene, a polylinker comprising [[a]] restriction site sequences [[of]] BamHI, EcoRV, Sall, Konl, EcoRI, Xbal,and Notl             restriction sites an RNA-out regulatory element [[of]] transposon Tn10[[,]] which enables antibiotic-free positive selection for Escherichia coli strain JM110-NAS; an origin of replication for the autonomous replication of a gene therapy DNA vector which further consists of a single nucleotide substitution [[to]] that increases plasmid production in Escherichia coli strains compared to Escherichia coli strains not having said substitution.
2. (Currently amended) A  method of making [[of]] the according to Claim 1 comprising, initial construction of an comprising a 688-bp replication origin, a 467-bp transcription terminator NGH-TA, a 137-bp regulatory site RNA-out of transposon Tn10, a 1018-bp kanamycin resistance gene, and a 68-bp polylinker to make the intermediate vector, and further splitting the vector followed by comprising the promoter region of human elongation factor EF1A with its own 1219-bp enhancer, and cleaving of the kanamycin resistance gene by Spel restriction sites to make the gene therapy DNA vector GDTT1.8NAS12.
3. (Currently amended) A method of making Escherichia coli strain JM110-NAS into a strain for the production of gene therapy DNA vector GDTT1.8NAS123 according comprising constructing a linear DNA fragment containing a regulatory element RNA-in of Tn10 transposon allowing for antibiotic-free positive selection (64 bp), a levansucrase gene sacBa chloramphenicol resistance gene catR which is required to pick strain clones where homologous recombination occurs (763 bp), and two homologous sequences (329 bp and 233 bp) that induce homologous recombination in the region of the recA gene which also induces of said recA, wherein said homologous sequences are obtained by PCR amplification of a recA gene fragment comprising genome DNA of Escherichia coli JM110-NAS as a matrix, and wherein , SEQ ID NO:24) and LHA-R (5’-GACAAGATGTGTGTCTACCGCTTCAGGTTACCCGCCAG, SEQ ID NO: 25) primers, and , SEQ ID NO: 26) and RHA-R(5’-CTCAGCAGCAACTCACGTAC, SEQ ID NO: 27) primers are utilized for said homologous recombination, and transforming Escherichia coli JM110-NA cells selecting clones surviving in a medium containing 10ug/ml of chloramphenicol 
4. (Currently amended) Escherichia coli strain JM110-NAS comprising the gene therapy vector according to claim 1 and obtained via the method described in Claim 3 for production of gene therapy DNA vector GDTT1.8NAS12 that allows ,  having a linear fragment consisting of regulatory element RNA-in of transposon Tn10, levansucrase gene sacB, and the chloramphenicol resistance gene catR homologously recombined in the chromosome in the recA gene region.
5. (Currently amended) A method of obtaining Escherichia coli strain JM110- NAS/GDTT1.8NAS12 comprising the gene therapy DNA vector GDTT1.8NAS12 according to Claim 1, comprising making electrocompetent cells of Escherichia coli strain JM110-NAS according to Claim 3 and subjecting these cells to electroporation with the gene therapy DNA vector GDTT1.8NAS12 according to claim 1 and further comprising adding the cells onto agar plates comprising yeastrel, peptone, 6% sucrose, and 10μg/ml of chloramphenicol and growing said Escherichia coli cells on said agar plates.
6. (Original) The Escherichia coli strain JM110-NAS/GDTT1.8NAS12 grown according to Claim 5, wherein said strain is selected by antibiotic-free selection.
A method of producing the gene therapy DNA vector according to claim 1 , comprising according to Claim 6 to quantities necessary for increasing a bacterial biomass in an industrial fermenter, and extracting from the biomass a fraction containing the therapeutic followed by filtration, and purification by chromatographic methods.

In the Specification:

In paragraph 0008, 


In paragraph 0024,
[0024] The method of obtaining of Escherichia coli strain JM110-NAS for theproduction of gene therapy DNA vector GDTT1.8NAS12 involves constructing a linearDNA fragment containing a 64-bp regulatory element RNA-in of Tn10 transposon allowing for antibiotic-free positive selection, 1422-bp sacB levansucrase gene, the product of which ensures selection within a sucrose-containing medium, 763-bp catR chloramphenicol resistance gene required to pick strain clones where homologous recombination occurred, and two homologous sequences, 329 bp and 233 bp,ensuring homologous recombination in the region of recA gene concurrent with geneinactivation, where the said homologous sequences are obtained by PCR amplification of recA gene fragment using genome DNA of Escherichia coli JM110-NAS as a matrix, and a couple of LHA-F (5’-GCTGACGCTGCAGGTGATC, SEQ ID NO: 24) and LHA-R (5'-GACAAGATGTGTGTCTACCGCTTCAGGTTACCCGCCAG, SEQ ID NO: 25) primers, and a couple of RHA-F (5’-TGGCAGGGCGGGGCGTAACTACGCCTCTGTTCGTCTCGA, SEQ ID NO: 26) and RHA-R (5’-CTCAGCAGCAACTCACGTAC, SEQ ID NO: 27) primers, and then the Escherichia coli cells are transformed by electroporation, and clones surviving in a medium containing 10ug/ml of chloramphenicol are selected.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to DNA vector for gene therapy which has 2591 bp and comprises SEQ ID NO: 1.  Said SEQ ID NO: 1 has many different elements as described Figures 1 and 2, as well as the claims.  The closest prior art is of another gene therapy DNA vector of Savelieva et al. (US 2020/0385734) which many of the same elements of the current vector (e.g. similar promoter region EF1A elongation factor, polylinkers with various restrictions sites, RNA-out regulator transpsoson Tn10, etc.  However, the gene therapy vector of Savelieva et al has only 70.2% sequence identity to instant SEQ ID NO: 1 and the addition substitutions and additional elements of instant SEQ ID NO: 1 are neither taught or suggested by Savelieva et al. nor any combined from any other prior art.  As such, instant claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        26 August 2021